Exhibit 10.2

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT is entered into as of October 28, 2008, by and
between ABOVENET, INC., a Delaware corporation (the “Purchaser”), and Robert
Sokota (the “Selling Stockholder”).

 

RECITALS

 

WHEREAS, the Selling Stockholder owns shares of common stock of the Purchaser
(“Common Stock”);

 

WHEREAS, the Purchaser has offered to purchase from the Selling Stockholder on
the terms set forth in this Agreement 2,000 shares of Common Stock, which shares
of Common Stock were delivered to the Selling Stockholder in December 2007
pursuant to previously granted restricted stock units (the “Shares”); and

 

WHEREAS, the Selling Stockholder desires to sell the Shares to the Purchaser
pursuant to this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, the Purchaser and the Selling Stockholder, intending to be
legally bound, hereby agree as follows:

 

SECTION 1.         SALE AND PURCHASE OF SHARES

 

1.1          Sale and Purchase of Shares.  At the Closing (as defined below),
the Selling Stockholder shall sell, assign, transfer and deliver the Shares to
the Purchaser, and the Purchaser shall purchase the Shares from the Selling
Stockholder, on the terms and subject to the conditions set forth in this
Agreement.

 

1.2          Purchase Price.  The aggregate purchase price payable by the
Purchaser for the Shares shall be $100,140.00 (the “Purchase Price”),
representing a per share purchase price of $50.07.

 

1.3          Closing.

 

(a)       The closing of the sale of the Shares to the Purchaser (the “Closing”)
shall take place at the offices of the Purchaser at 10:00 a.m. (New York time)
on the second business day following the execution and delivery of this
Agreement by the Purchaser and Selling Stockholder or at such other time and/or
date as the Purchaser and the Selling Stockholder shall mutually agree (the
“Closing Date”).

 

(b)       At the Closing, the Selling Stockholder shall deliver to the Purchaser
the stock certificate(s) representing the Shares, duly endorsed (or accompanied
by a duly executed stock power), and the Purchaser shall pay the Purchase Price
to the Selling Stockholder by check payable to the Selling Stockholder.

 

--------------------------------------------------------------------------------


 

SECTION 2.         REPRESENTATIONS AND WARRANTIES OF THE SELLING STOCKHOLDER

 

The Selling Stockholder represents and warrants to and for the benefit of the
Purchaser as follows:

 

2.1          Authority; Binding Nature of Agreement.   The Selling Stockholder
has the full power and authority to enter into and consummate the transaction
contemplated by this Agreement, and has duly executed and delivered this
Agreement. This Agreement constitutes a valid, legal and binding obligation of
the Selling Stockholder, enforceable against the Selling Stockholder in
accordance with the terms hereof, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium or other laws
relating to or affecting the rights of creditors generally, and by general
equity principles (regardless of whether such enforcement is considered a
proceeding in equity or at law).

 

2.2          Title to Stock.   The Selling Stockholder is the legal and
beneficial owner and holder of the Shares to be sold to the Purchaser pursuant
to this Agreement free and clear of any lien or other encumbrance (other than
restrictions on transfer under applicable securities law). On the Closing Date,
the Purchaser will acquire good title to the Shares, free of any lien or other
encumbrance (other than restrictions on transfer under applicable securities
law).

 

2.3          Legal Proceeding.   There is no legal proceeding pending, and no
person has threatened to commence any such proceeding, that may have an adverse
effect on the ability of the Selling Stockholder to comply with or perform the
Selling Stockholder’s covenants or obligations under this Agreement.

 

2.4          Disclosure.   The Selling Stockholder acknowledges and agrees that
the Purchaser has made available information regarding the Purchaser’s current
and historical financial results, including the Purchaser’s Annual Report on
Form 10-K for the year ended December 31, 2007, in order for the Selling
Stockholder to evaluate the merits and risks of the decision to sell the Shares
to the Purchaser. The Selling Stockholder has had an opportunity to ask
questions of, and receive satisfactory answers from, the Purchaser concerning
the terms and conditions of the transaction contemplated by this Agreement and
the business of the Purchaser, and all such questions have been answered to the
complete satisfaction of the Selling Stockholder. The Selling Stockholder
acknowledges that he has not received any representations or warranties (other
than those specifically set forth in this Agreement) in making his decision to
sell the Shares under this Agreement.

 

SECTION 3.         REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser represents and warrants to and for the benefit of the Selling
Stockholder as follows:

 

3.1          Authority; Binding Nature of Agreement.   The Purchaser has the
full power and authority to enter into and consummate the transaction
contemplated by this Agreement, has duly authorized the execution, delivery and
performance of this Agreement and has duly executed and delivered this
Agreement. This Agreement constitutes a valid, legal and binding obligation of
the Purchaser, enforceable against it in accordance with the terms hereof,
except as

 

2

--------------------------------------------------------------------------------


 

such enforcement may be limited by bankruptcy, insolvency, reorganization,
receivership, moratorium or other laws relating to or affecting the rights of
creditors generally, and by general equity principles (regardless of whether
such enforcement is considered a proceeding in equity or at law).

 

3.2          Acquisition of Shares.   The Purchaser is not acquiring the Shares
with the current intention of making a public distribution thereof.

 

SECTION 4.         STANDSTILL AGREEMENT

 

4.1          Standstill.   During the period commencing on the day following the
Closing Date and ending on the earlier to occur of (a) the six months after the
date that the Purchaser becomes current with respect to its periodic filings
required under the Securities Exchange Act of 1934 and (b) such time as the
Common Stock is listed on a national securities exchange, the Selling
Stockholder shall not, and shall not enter into any agreement, arrangement or
undertaking to, sell, assign, transfer, pledge, gift, permit to exist any lien
on or otherwise dispose of any shares of Common Stock or other securities of the
Purchaser.

 

SECTION 5.         TERMINATION

 

5.1          Termination Event.   This Agreement may be terminated prior to the
Closing by the mutual consent of the Purchaser and the Selling Stockholder.

 

SECTION 6.         MISCELLANEOUS PROVISIONS

 

6.1          Further Assurances.   Each party hereto shall execute and/or cause
to be delivered to the other party hereto such instruments and other documents,
and shall take such other actions, as such other party may reasonably request
(prior to, at or after the Closing) for the purpose of carrying out or
evidencing the transaction contemplated by this Agreement.

 

6.2          Headings.   The underlined headings contained in this Agreement are
for convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

 

6.3          Counterparts.   This Agreement may be executed in counterparts
(including by facsimile), both of which shall constitute an original and which,
when taken together, shall constitute one agreement.

 

6.4          Governing Law.   This Agreement shall be construed in accordance
with, and governed in all respects by, the internal laws of the State of New
York (without giving effect to principles of conflicts of laws).

 

6.5          Successors and Assigns.   This Agreement shall be binding upon
(a) the Purchaser and its successors and assigns (if any) and (b) the Selling
Stockholder and its personal representatives, executors, administrators,
estates, heirs, successors and assigns (if any).

 

3

--------------------------------------------------------------------------------


 

6.6          Amendments.   This Agreement may not be amended, modified, altered
or supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Purchaser and the Selling Stockholder.

 

6.7          Severability.   Any term or provision of this Agreement that is
invalid or unenforceable shall not affect the validity or enforceability of the
remaining terms and provisions hereof. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified.

 

6.8          Entire Agreement.   This Agreement sets forth the entire
understanding of the parties relating to the subject matter thereof and
supersedes all prior agreements and understandings between the parties relating
to the subject matter thereof.

 

6.9          Construction.

 

(a)       For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include the
masculine and feminine genders.

 

(b)       The parties hereto agree that any rule of construction to the effect
that ambiguities are to be resolved against the drafting party shall not be
applied in the construction or interpretation of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be executed and delivered as of
date first written above.

 

 

ABOVENET, INC.

 

 

 

 

 

By:

  /s/ William G. LaPerch

 

 

Name:

William G. LaPerch

 

 

Title:

CEO

 

 

 

 

 

SELLING STOCKHOLDER

 

 

 

 

/s/ Robert Sokota

 

5

--------------------------------------------------------------------------------


 

STOCK POWER

 

FOR VALUE RECEIVED, Robert Sokota hereby sells, assigns and transfers unto
AboveNet, Inc. (2,000) shares of the Common Stock of AboveNet, Inc. standing in
his name on the books of said Corporation, represented by Certificate Number(s)
AN2718 herewith, and do hereby irrevocably constitute and appoint American Stock
Transfer and Trust Company attorney to transfer said stock on the books of said
Corporation with full power of substitution in the premises.

 

 

 

 

Dated:

10/28/08

 

/s/ Robert Sokota

 

 

Robert Sokota

 

--------------------------------------------------------------------------------